

 
Exhibit 10.3
 
1990 DIRECTORS STOCK OPTION PLAN
 
COMMERCE BANK/HARRISBURG, N.A.
 
Amended November 21, 2008


1. Purpose of Plan
 
The purpose of this Plan is to enable Commerce Bank/Harrisburg, N.A.
(hereinafter referred to as the "Bank") to continue to attract and retain
nonemployee Directors with outstanding abilities by making it possible for them
to purchase shares of the Bank's Common Stock on terms which will give them a
direct and continuing interest in the future success of the Bank's business.
 
2. Definitions


"Bank" means Commerce Bank/Harrisburg, N.A., a national banking association.


"Committee of the Board" means a committee established by the Board consisting
of three or more members of the Board. The Personnel Committee may be this
committee.


"Director" means a Director of the Bank who is not regularly employed on a
salary basis by the Bank.


“Shares” means of Common Stock of the Bank.


“Board” means the Board of Directors of the Bank.


"Optionee" means a person to whom an option has been granted under this Plan
which has not expired or been fully exercised or surrendered.


3. Limits on Options
 
The total number of shares for which options may be granted under this Plan
shall not exceed in the aggregate 50,000 shares. This number shall be
appropriately adjusted if the number of issued shares shall be increased or
reduced by change in par value, combination, or split-up, reclassification,
distribution of a dividend payable in stock, or the like. The number of shares
previously optioned and not theretofore delivered and the option prices therefor
shall likewise be appropriately adjusted whenever the number of issued shares
shall be increased or reduced by any such procedure after the date or dates on
which such shares were optioned. Shares covered by options which have expired or
which have been surrendered may again be optioned under this Plan.
 
4. Adjustment of Options
 
The number of shares optioned from time to time to individual Optionees under
the Plan, and the option prices therefor, shall be appropriately adjusted to
reflect any changes in par value, combination, split-up, reclassification,
distribution of dividend payable in stock, or the like.
 


 
 

--------------------------------------------------------------------------------

 
 
5. Granting of Options
 
The Board, or if the Board so determines, the Committee of the Board, is
authorized to grant options to Directors pursuant to this Plan during the
calendar year 1990 and in any calendar year thereafter to December 31, 2000, but
not thereafter. The number of shares, if any, optioned in each year, the
Directors to whom options are granted, and the number of shares optioned to each
Director selected shall be wholly within the discretion of the Board or the
Committee of the Board. If the Board acts, however, it shall do so only upon the
advice and recommendation of the Committee of the Board upon all matters
relating to the granting of options and the administration of this Plan,
including determination of the rights and obligations of the Optionees.
 
6. Terms of Stock Options
 
The terms of stock options granted under this Plan shall be as follows:
 
(a) The option price shall be fixed by the Board or the Committee of the Board
but shall in no event be less than 100% of the fair market value of the shares
subject to the option on the date the option is granted.
 
(b) Options shall not be transferable otherwise than by will or by the laws of
descent and distribution. No option shall be subject, in whole or in part, to
attachment, execution or levy of any kind.
 
(c) Each option shall expire and all rights thereunder shall end ten
 
(10) years after the date on which it was granted, subject in all cases to
earlier expiration as provided in paragraphs (d), (e) and of this Section 6 in
the event a Director ceases to serve as such or dies.
 
(d) During the lifetime of an Optionee, his option shall be exercisable only by
him and only while a Director of the Bank or within three (3) months after he
otherwise ceases so to serve (but in any event not later than the end of the
period specified in paragraph (c) of this,
 
Section 6).
 
(e) If an Optionee dies within a period during which his option could have been
exercised by him, his option may be exercised within three months after his
death (but not later than the end of the period specified in paragraph (c) of
this Section 6) by those entitled under his will or the laws of descent and
distribution, but only if and to the extent the option was exercisable by him
immediately prior to his death.
 
(f) If Optionee is removed as a Director for any of the reasons specified in
Section 1408(b) of the Banking Code of 1965, all options theretofore granted to
the Optionee preceding such removal shall be forfeited by Optionee and rendered
unexercisable.
 
(g) Subject to the foregoing terms and to such additional or different terms
regarding the exercise of the options as the Board or the Committee of the Board
may fix at the time of grant, options may be exercised in whole or in part from
time to time.
 
 
 

--------------------------------------------------------------------------------

 
7. Exercise of Options
 
No option granted under this Plan may be exercised before the first to occur of
(i) one year from the date of option grant, and (ii) a Change in Control of the
Bank. Thereafter, options may be exercised in whole, or from time to time in
part, for up to the total number of shares then subject to the option, less the
number of shares previously purchased by exercise of the option.
 
8. Change in Control
 
For the purposes of this Agreement, a Change in Control with respect to any
Optionee shall be deemed to have occurred when any of the following events shall
have occurred without the prior written consent of such Optionee:
 
(a) A change in identity of at least four (4) members of the Board of Directors
or the addition of four (4) or more new members to the Board of Directors, or
any combination of the foregoing, within any two (2) consecutive calendar year
periods.
 
(b) A person or group acting in concert as described in Section 13(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") proposes to
hold or acquire beneficial ownership within the meaning of Rule 13(d)(3)
promulgated under the Exchange Act of a number of voting shares of the Bank
which constitutes either more than 50%, of the shares which voted in the
election of Directors of the Bank at the Shareholder's Meeting immediately
preceding such determination, or (ii) more than 50% of the Bank's outstanding
voting shares. The term "proposes to hold or acquire" shall mean the right of a
person or group to acquire or merge (whether such right is exercisable
immediately or only after the passage of time, or upon the receipt of such
regulatory approvals as are required by applicable law) pursuant to an
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise or conversion of rights, exchange rights, warrants or options, or
otherwise.
 
(c) A person or group acting in concert as described in Section 13(d)(2) of the
Exchange Act has commenced a tender or exchange offer with respect to the voting
shares of the Bank or securities convertible or exchangeable into voting shares
of the Bank, or
 
(d) A person or group acting in concert as described in Section 13(d)(2) of the
Exchange Act has the right to vote shares of the Bank pursuant to any agreement,
arrangement or understanding (whether or not in writing), either (i) more than
50% of the shares which voted in the election of Directors of the Bank at the
Shareholder's Meeting immediately preceding such determination, or (ii) more
than 50% of the Bank's outstanding voting shares; provided, however, that such
person or group acting in concert, shall not be deemed to have acquired such
shares if the agreement, arrangement or understanding to vote such securities
rises solely from a revocable proxy given in response to a Proxy Solicitation by
management of the Bank in connection with the Annual Meeting of the Shareholders
of the Bank.
 
9. Reorganization of the Bank
 
In the event that the Bank is succeeded by another corporation or bank in a
reorganization, merger, consolidation, acquisition of property or stock,
separation or liquidation, the successor corporation or bank shall assume the
outstanding options granted under this Plan or shall substitute new options for
them.
 
 
 

--------------------------------------------------------------------------------

 
10. Delivery of Shares
 
No shares shall be delivered upon the exercise of an option until the option
price has been paid in full in cash or, at the discretion of the Board or the
Committee of the Board, in whole or in part in the Bank's Common Stock owned by
the Optionee valued at fair market value on the date of exercise. If required by
the Board. no shares will be delivered upon the exercise of an option until the
Optionee has given the Bank a satisfactory written statement that he is
purchasing the shares for investment and not with a view to the sale or
distribution of any such shares.
 
11. Administration
 
The Board or the Committee of the Board may make such rules and regulations and
establish such procedures as it deems appropriate for the administration of this
Plan. In the event of a disagreement as to the interpretation of this Plan or
any amendment thereto or any rule, regulation or procedure thereunder or as to
any right or obligation arising from or related to this Plan, the decision of
the Board or the Committee of the Board (excluding, however, the Director(s)
affected by such dispute or disagreement) shall be final and binding upon all
persons in interest, including the Bank and its shareholders.
 
12. Reservation of Shares
 
Shares delivered upon the exercise of an option shall, in the discretion of the
Board or the Committee of the Board, be either shares heretofore or hereafter
authorized and then unissued, or previously issued shares heretofore or
hereafter acquired through purchase in the open market or otherwise, or some of
each. The Bank shall be under no obligation to reserve or to retain in its
treasury any particular number of shares at any time, and no particular shares,
whether unissued or held as treasury shares, shall be identified as those
optioned under this Plan.
 
13. Amendment of Plan
 
The Board may amend this Plan from time to time as it deems desirable, however,
no amendment shall (i) reduce the option price below 100% of the fair market
value of the shares subject to the option on the date the option is granted or
(ii) extend the option exercise period beyond the period set forth in paragraph
(c) of Section 6.
 
14. Termination of the Plan
 
The Board may, in its discretion, terminate this Plan at any time prior to
December 31, 2000, but no such termination shall deprive Optionees of their
rights under their options.
 
15. Effective Date
 
This Plan shall become effective on January 2, 1990, and options hereunder may
be granted at any time on or after that date.
 
 

--------------------------------------------------------------------------------